  19-10903-jlg     Doc 59-2      Filed 01/21/20 Entered 01/21/20 15:48:23   Exhibit B -
                                Liquidation Analysis Pg 1 of 2


                                        EXHIBIT "B"

                                 COCHRAN & PEASE, LLC
                                  DEBTOR-IN-POSSESSION
                              ESTIMATED REALIZABLE VALUE
                                    UPON LIQUIDATION
                                       APRIL 2020


                                              Book Value            Estimated
                                                                    Liquidation Value
CURRENT ASSETS

       Cash in Bank                           $ 15,000.00           $ 15,000.00

       Accounts Receivable                    $   5,000.00          $ 4,000.00

TOTAL CURRENT ASSETS                          $ 20,000.00           $ 19,000.00

       Property and Equipment                 $ 125,000.00          $ 10,000.00


       Isuzu Box Truck                        $ 20,000.00           $ 14,000.00

TOTAL ASSETS                                  $ 165,000.00          $ 43,000.00

LIABILITIES

       SECURED CLAIMS

       Timberland Bank’s Secured Claim                              $ 20,000.00

       POST-PETITION LIABILITIES

       Trade Payables (Post-Petition)                               $ 25,000.00

       Professional Fees                                            $ 20,000.00

       Trustee and other Chapter 7
       administrative costs                                         $ 20,000.00

       PRIORITY TAX CLAIMS                                          $ 75,000.00

       Total claims to be                                           $ 160,000.00
       paid before payment
       to general unsecured



{Client/085918/1/02004995.DOC;1 }
  19-10903-jlg     Doc 59-2        Filed 01/21/20 Entered 01/21/20 15:48:23   Exhibit B -
                                  Liquidation Analysis Pg 2 of 2


       creditors

       Total proceeds available                                       $ 43,000.00
       to pay unsecured claims

       TOTAL UNSECURED CLAIMS                                         $ 1,050,000.00

PERCENTAGE RETURN TO                            Zero percent (0%)
UNSECURED CLAIMS




{Client/085918/1/02004995.DOC;1 }
